

113 S1864 IS: To require a demonstration program on the accession as Air Force officers of candidates with auditory impairments. 
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1864IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Harkin introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require a demonstration program on the accession as Air Force
		  officers of candidates with auditory impairments. 1.Demonstration program on accession of
			 candidates with auditory impairments as Air Force officers(a)Demonstration program
			 requiredBeginning not later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Air Force shall carry out a demonstration program to assess the feasibility and advisability of permitting individuals
			 with auditory impairments (including deafness) to access as officers of the Air
			 Force.(b)Candidates(1)Number of
			 candidatesThe total number of individuals with auditory impairments
			 who may participate in the demonstration program shall be not fewer than 15 individuals
			 or more than 20 individuals.(2)Mix and range
			 of auditory impairmentsThe individuals who participate in the
			 demonstration program shall include individuals who are deaf and individuals who have a
			 range of other auditory impairments.(3)Qualification
			 for accessionAny individual who is chosen to participate in the demonstration program shall meet all essential qualifications for accession as an officer in
			 the Air Force, other than those related to having an auditory
			 impairment.(c)Selection of participants(1)In generalThe Secretary of the Air Force shall—(A)publicize the demonstration program nationally, including to individuals who have auditory impairments and would be otherwise qualified for officer training;(B)create a process whereby interested individuals can apply for the demonstration program; and(C)select the participants for the demonstration program, from among the pool of applicants, based on the criteria in subsection (b).(2)No prior service as Air Force officersParticipants selected for the demonstration program shall be individuals who have not previously served as officers in the Air Force.(d)Basic
			 officer training(1)In generalThe participants in the demonstration program
			 shall undergo, at the election of the Secretary of the Air Force, the Basic Officer Training
			 course or the Commissioned Officer Training course at Maxwell Air Force Base,
			 Alabama.(2)Number of participantsOnce individuals begin participating in the demonstration program, each Basic Officer Training course or  Commissioned Officer Training course at Maxwell Air Force Base, Alabama, shall include not fewer than 4, or more than 6, participants in the demonstration program until all participants have completed such training.(3)Auxiliary aids and servicesThe Secretary of Defense shall ensure that participants in the demonstration program have the necessary auxiliary aids and services (as that term is defined in section 4 of the Americans With Disabilities Act of 1990 (42 U.S.C. 12103)) in order to fully participate in the demonstration program.(e)Coordination(1)Special advisorThe Secretary of the Air Force shall designate a special advisor to the demonstration program to act as a resource for participants in the demonstration program, as well as a liaison between participants in the demonstration program and those providing the officer training.(2)QualificationsThe special advisor shall be a member of the Armed Forces on active duty—(A)who—(i)if a commissioned officer, shall be in grade O–3 or higher; or(ii)if an enlisted member, shall be in grade E–5 or higher; and(B)who is knowledgeable about issues involving, and accommodations for, individuals with auditory impairments (including deafness).(3)ResponsibilitiesThe special advisor shall be responsible for facilitating the officer training for participants in the demonstration program, intervening and resolving issues and accommodations during the training, and such other duties as the Secretary of the Air Force may assign to facilitate the success of the demonstration program and participants.(f)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of the Air Force shall submit to the appropriate committees of Congress a report on the demonstration program. The report shall include the following:(1)A description of
			 the demonstration program and the participants in the demonstration program.(2)The outcome of
			 the demonstration program, including—(A)the number of participants in the demonstration program that successfully completed the Basic Officer Training course or the Commissioned Officer Training course;(B)the number of participants in the demonstration program that were recommended for continued military service;(C)the issues that were encountered during the program; and(D)such recommendation for modifications to the demonstration program as the Secretary considers appropriate to increase further inclusion of individuals with auditory disabilities serving as officers in the Air Force or other Armed Forces.(3)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate in light of the demonstration program.(g)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—(1)the Committee on
			 Armed Services, the Committee on Health, Education, Labor, and Pensions, and
			 the Committee on Appropriations of the Senate; and(2)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.